755 F.2d 1383
15 Envtl. L. Rep. 20,402
UNITED STATES of America, Plaintiff-Appellee,v.J.B. STRINGFELLOW, Jr., et al., Defendants-Appellees,Concerned Neighbors In Action and Penny Newman,Intervenors-Appellants.
No. 84-5682.
United States Court of Appeals,Ninth Circuit.
March 18, 1985.Certiorari Dismissed May 1, 1985.See 105 S.Ct. 2171.

1
F. Henry Habicht, II, Robert C. Bonner, James R. Arnold, Los Angeles, Cal., Michael R. W. Green, Dick D. Snel, Anne S. Almy, U.S. Dept. of Justice, Washington, D.C., Lewis D'Amato, Brisbois & Bisgaard, Christopher P. Bisgaard, Los Angeles, Cal., Folger & Levin, Michael A. Kahn, Douglas Sullivan, San Francisco, Cal., Pachter, Gold & Schaffer, Clifford L. Schaffer, McCutchen, Black, Verleger & Shea, G. Richard Doty, Michael Hickok, Los Angeles, Cal., Lawrence A. Salibra, II, Cleveland, Ohio, Lathan & Watkins, David L. Mulliken, Steven P. McDonald, Robert P. Dahlquist, San Diego, Cal., Heller, Ehrman, White & McAuliffe, Richard Goff, Rene P. Tatro, McCutchen, Doyle, Brown & Ernersen, Barry P. Goode, San Francisco, Cal., Chase, Rotchford, Drukker & Bogust, Vincent Fish, Los Angeles, Cal., for the United States.


2
Frederic D. Woocher, Joel R. Reynolds, Felicia A. Marcus, Carlyle W. Hall, Jr., John R. Phillips, Los Angeles, Cal., for intervenors-appellants.


3
Before GOODWIN and REINHARDT, Circuit Judges, and SOLOMON,* District Judge.

ORDER

4
The portion of the order of February 17, 1985 denying appellants' motion to intervene as of right is reversed.  The portion of the order granting appellants leave to intervene permissively is vacated.  Upon remand appellants shall be granted leave to intervene as of right.


5
In view of the decision set forth above, we need not decide the question as to the appropriateness of the conditions that the district court attached to the appellants' participation as a Permissive intervenor.  We, of course, express no view as to what conditions, if any, may appropriately be placed upon the appellants' participation in the litigation in their capacity as intervenors as of right, or upon the participation of any other parties to the litigation.  An opinion will follow.


6
REVERSED IN PART, VACATED IN PART, AND REMANDED FOR FURTHER PROCEEDINGS.



*
 Hon. Gus D. Solomon, Senior United States District Judge for the District of Oregon, sitting by designation